Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----4/16/2020, which is a national stage application of PCT/US18/56190 filed 10/17/2018, which claims domestic priority to 62/573,251 filed 10/17/2017.

As filed, claims 1-20 are pending.


Election/Restrictions
Applicant's election with traverse of Group I – Claims 1-16 in the reply filed on 4/27/2022 is acknowledged.
Regarding the restriction requirement, the traversal, in summary, is on the ground(s) that a sufficient search and examination with respect to the subject matter of all claims in the application as originally filed may be made without serious burden.  Accordingly, all claims should be searched and examined and that all groups be rejoined into a single group.
This is not found persuasive because claims 1-20, as stated in the previous office action, lack unity of invention because the compound of instant formula (I) is not a special technical feature that defines a contribution over the prior art.  Accordingly, claims 1-20 are not so linked as to form a single general inventive concept and lack unity of invention.  The vastness of the claim subject matter and the complications in understanding the claimed subject matter impose a serious burden on the search and examination of the claimed subject matter.  
Subsequently, the restriction requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2022.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    198
    206
    media_image1.png
    Greyscale
, which is found in paragraph 00179 of the instant specification.  The claims, which read on the elected species, are instant claims 1-16, according to Applicant’s reply filed 4/27/2022.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 has been considered by the Examiner.
The information disclosure statement (IDS) submitted on 1/13/2022 has been considered by the Examiner except Cite No. 3, 5, and 7-13 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where they were lined through.  
In order to consider the Non Patent Literature documents, an English translation and a legible copy of the cited reference is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0288044, hereinafter Holcomb.

Regarding claims 1-14 and 16, Holcomb, for instance, teaches the following compounds or pharmaceutical composition thereof as inhibitor of IKKε and/or TBK1.


    PNG
    media_image2.png
    117
    325
    media_image2.png
    Greyscale
(paragraph 0002)

    PNG
    media_image3.png
    185
    323
    media_image3.png
    Greyscale
(paragraph 0328)

    PNG
    media_image4.png
    212
    201
    media_image4.png
    Greyscale
(paragraph 0468, example compound 13)
Wherein: instant variable Z is phenyl; instant variable A is 3-pyridinyl; instant variable R1 is H; instant variable R2 is OR, which R is tetrahydropyran; instant variable R3 is H; instant variable R4 is H; instant variable R5 is C(O)N(R)2 , which one of R is H, and the other R is ethylene-hydroxyl group; and instant variables n, p, and q are 1.


    PNG
    media_image5.png
    207
    242
    media_image5.png
    Greyscale
(pg. 105, compound No. 216)
Wherein: instant variable Z is phenyl; instant variable A is 2-pyridinyl; instant variable R1 is H; instant variable R2 is OR, which R is tetrahydropyran; instant variable R3 is H; instant variable R4 is H; instant variable R5 is R, which R is unsubstituted morpholine; and instant variables n, p, and q are 1.

Claim Objections
Claim 15 is objected to because of the following informalities:  
a)	Regarding claim 15, the structures are blurry and thus, clearer structures are needed.

b)	Regarding claim 15, the claim is not in proper form because it failed to recite – and --, before the recitation of the last structure.
Appropriate correction is required.

Conclusion
Claims 1-14 and 16 are rejected.
Claim 15 is objected.
Claims 17-20 are withdrawn.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626